USCA11 Case: 21-11312      Date Filed: 11/23/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11312
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ALEXIS BACA MARTINEZ,


                                          Defendant -Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 4:20-cr-10009-JLK-1
                   ____________________
USCA11 Case: 21-11312        Date Filed: 11/23/2021    Page: 2 of 7




2                      Opinion of the Court               21-11312


Before WILLIAM PRYOR, Chief Judge, LUCK and BRASHER,
Circuit Judges.
PER CURIAM:
       Alexis Martinez appeals his sentence of 120 months of im-
prisonment following his plea of guilty to possessing methamphet-
amine with intent to distribute. 21 U.S.C. § 841(a)(1). Martinez
challenges the enhancement of his sentence by two levels for pos-
sessing a firearm in connection with his drug crime, United States
Sentencing Guidelines Manual § 2D1.1(b)(1) (Nov. 2018), and the
denial of safety-valve relief, id. § 5C1.2(a)(2). We affirm.
        Police officers in Key West, Florida, stopped Martinez for a
traffic offense. A narcotics canine alerted to the presence of drugs
on the passenger side of the vehicle, where Martinez’s wife was sit-
ting in the front seat and their newborn baby was secured in the
back seat. Officers searched the vehicle and found a hidden com-
partment containing a digital scale and 2.26 kilograms of metham-
phetamine. Officers also discovered three rounds of ammunition
in the center console of the vehicle, an empty ammunition maga-
zine in the back floorboard, and an unloaded AR-15 rifle and a box
of sixteen rounds of ammunition in the trunk.
      Martinez admitted in his factual proffer that he was paid to
transport the methamphetamine from Arizona to Key West and
that he had been paid to transport drugs on ten other occasions.
USCA11 Case: 21-11312          Date Filed: 11/23/2021      Page: 3 of 7




21-11312                Opinion of the Court                           3

Martinez also admitted that his rifle, which he had purchased in
Arizona, was in the trunk of his vehicle.
        Martinez’s presentence investigation report provided a base
offense level of 32, id. § 2D1.1(c)(4), added two levels for his pos-
session of a firearm, id. § 2D1.1(b)(1), and subtracted three levels
for his acceptance of responsibility, id. § 3E1.1. Based on Martinez’s
total offense level of 31 and criminal history of I, the presentence
report provided an advisory sentencing range of 108 to 135 months
of imprisonment. But Martinez’s minimum statutory sentence of
120 months of imprisonment, 21 U.S.C. § 841(b)(1)(A)(viii), be-
came the low end of his sentencing range, U.S.S.G. § 5G1.1(b).
        Martinez objected to the two-level enhancement of his sen-
tence for possessing a firearm and its effect of “disqualif[ying] [him]
from a safety valve adjustment pursuant to U.S.S.G. § 5C1.2.” Mar-
tinez alleged that his “rifle was in the trunk . . . to keep it in a safe
place away from my children.” He also alleged that “the ammuni-
tion which was found in the car [was] the wrong caliber to be shot
from the rifle” and, “[e]ven if the ammunition [could] be fired from
this rifle, . . . [his] position [was] that the weapon was in the car to
keep it away from his family – not in furtherance of the transporta-
tion of the controlled substance.” Martinez argued that, if the dis-
trict court “determine[d] that the 2 level weapon enhancement is
inappropriate,” he “will then receive a 2 level reduction to his
guidelines,” and could receive a sentence less than “the mandatory
minimum [of] 120 months.”
USCA11 Case: 21-11312         Date Filed: 11/23/2021     Page: 4 of 7




4                       Opinion of the Court                 21-11312

        The United States responded that Martinez possessed a fire-
arm during his drug crime and had failed to establish that “it [was]
clearly improbable that the weapon was connected with [his] of-
fense.” See U.S.S.G. § 2D1.1 & cmt. n.11. At sentencing, a special
agent of the Department of Homeland Security described discov-
ering ammunition and a magazine inside Martinez’s vehicle and his
rifle near a box of ammunition, a suitcase, a fishing pole, and some
household items in the trunk. The agent authenticated photo-
graphs taken of Martinez’s vehicle and trunk. The agent also testi-
fied that Martinez’s rifle used .223 caliber rounds, he possessed .222
caliber rounds, and the smaller caliber round could “chamber,” but
“did not extract properly” from, the rifle. The agent acknowledged
that the ammunition and rifle were never test fired.
        The district court overruled Martinez’s objection to the two-
level firearm enhancement. The district court found that “the Gov-
ernment . . . established clearly that the weapon was . . . knowingly,
intentionally involved with this particular drug transaction.” The
district court based its finding on Martinez’s experience that made
him “aware of the dangers he faced in transporting narcotics across
the United States and in his car”; on “the fact that he brought very
few things along with him except the semiautomatic rifle and 16
rounds of ammunition, [and] clothes that were in the trunk of the
car”; and on the location of “the firearm . . . in plain sight, on top,
readily available, should someone open the trunk and reach in to
get it.” The district court rejected Martinez’s argument that the ri-
fle was “[un]usable without the . . . clip” because there was “no
USCA11 Case: 21-11312         Date Filed: 11/23/2021     Page: 5 of 7




21-11312                Opinion of the Court                         5

proof that he did not know that he might have trouble with cali-
bering or noncalibering” or that he “didn’t know he had a slightly
different ammo than the gun usually took . . . .” The district court
also rejected as implausible Martinez’s argument that he traveled
with the firearm to protect his children. The district court reached
“the inescapable conclusion” that Martinez’s decision to “put [the
rifle] in the trunk of the car and br[ing] it with him, laying it right
on top” revealed “that he brought the gun along for use, if it should
be needed, in this drug transportation . . . .”
       The district court denied Martinez’s request for a downward
variance and sentenced him to 120 months of imprisonment. That
decision followed the prosecutor’s argument that “Martinez does
not qualify for safety valve” and “the lowest sentence . . . [to] give
him is . . . 120 months.” The prosecutor stated he “[did not] know
if [defense counsel] [was] going to object to that,” and defense
counsel “agree[d] that the 120 months sentence . . . is necessary to
serve the 3553(a) factors.” Later, Martinez “simply renew[ed] [his]
objection to the propriety of the enhancement for the firearm in
PSI, paragraph one.”
       We review for clear error the factual finding that Martinez
possessed a firearm in connection with his drug offense. United
States v. George, 872 F.3d 1197, 1204 (11th Cir. 2017). “Under the
clearly erroneous standard, we must affirm the district court unless
review of the entire record leaves us with the definite and firm con-
viction that a mistake has been committed.” United States v.
McPhee, 336 F.3d 1269, 1275 (11th Cir. 2003) (quoting United
USCA11 Case: 21-11312         Date Filed: 11/23/2021    Page: 6 of 7




6                      Opinion of the Court                 21-11312

States v. Engelhard Corp., 126 F.3d 1302, 1305 (11th Cir. 1997)). “As
long as the district court’s findings are plausible, we may not re-
verse the district court even if we would have decided the case dif-
ferently.” Id. (quoting Engelhard).
        A defendant is subject to a two-level increase in his base of-
fense level if he possessed a dangerous weapon in connection with
a drug offense. U.S.S.G. § 2D1.1(b)(1). “To justify a firearms en-
hancement, the government must either establish by a preponder-
ance of the evidence that the firearm was present at the site of the
charged conduct or prove that the defendant possessed a firearm
during conduct associated with the offense of conviction.” United
States v. Stallings, 463 F.3d 1218, 1220 (11th Cir. 2006). Such evi-
dence shifts the burden to the defendant to prove that a “connec-
tion between the weapon and the offense was clearly improbable.”
Id. (internal quotation marks omitted); U.S.S.G. § 2D1.1(b)(1) cmt.
n.11 (“The enhancement should be applied if the weapon was pre-
sent, unless it is clearly improbable that the weapon was connected
with the offense.”).
       The district court did not clearly err by finding that Martinez
possessed a rifle in connection with his drug crime. “[G]uns are a
tool of the drug trade,” United States v. Pham, 463 F.3d 1239, 1246
(11th Cir. 2006), and Martinez admitted that he had the rifle, am-
munition, and an ammunition magazine in the vehicle he was us-
ing to transport illegal drugs from Arizona to Florida. To deter-
mine whether a connection exists between “guns found in proxim-
ity to drugs,” the “potential [to] use [a gun] is critical” because
USCA11 Case: 21-11312         Date Filed: 11/23/2021    Page: 7 of 7




21-11312               Opinion of the Court                         7

“there is a strong presumption that a defendant aware of the
weapon’s presence will think of using it if his illegal activities are
threatened.” United States v. Carillo–Ayala, 713 F.3d 82, 92 (11th
Cir.2013). The district court reasonably inferred that Martinez, a
seasoned narcotics courier, knew the hazards of moving narcotics
cross-country, brought a firearm to protect his valuable cargo, kept
ammunition within reach, and stored his weapon where it would
be out of plain sight but quickly accessed. The district court was
entitled to find that Martinez’s “weapon was . . . knowingly [and]
intentionally involved with this particular drug transaction.”
       Martinez argues that he is eligible for a reduction of his sen-
tence under the safety valve, but he waived his right to challenge
the denial of such sentencing relief. Under the doctrine of invited
error, when a defendant “induces or invites the district court into
making an error[,]” “he cannot later complain that any resulting
error is reversible.” United States v. Brannan, 562 F.3d 1300, 1306
(11th Cir. 2009). Martinez stated in his objection to his presentence
report, and agreed at sentencing, that if the firearm enhancement
applied to him, he was “disqualified from a safety valve adjust-
ment.” Martinez “cannot [now] cry foul” based on the denial of
safety-valve relief. Id.
       We AFFIRM Martinez’s sentence.